FILED
                           NOT FOR PUBLICATION                                NOV 26 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


DENARD NEAL,                                     No. 12-15669

              Petitioner - Appellant,            D.C. No. 1:11-CV-01361-GSA

  v.
                                                 MEMORANDUM*
UNITED STATES PENITENTIARY
ATWATER; ET AL.,

              Respondents - Appellees.


                   Appeal from the United States District Court
                      for the Eastern District of California
                   Gary S. Austin, Magistrate Judge, Presiding

                    Argued and Submitted November 17, 2014
                            San Francisco, California

Before: NOONAN and IKUTA, Circuit Judges, and DANIEL, Senior District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Wiley Y. Daniel, Senior District Judge for the U.S.
District Court for the District of Colorado, sitting by designation.
      Denard Neal (Neal) appeals the district court’s order denying his petition for

writ of habeas corpus. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

We also deny Neal’s two pro se motions.

      We review de novo a district court’s denial of a petition for writ of habeas

corpus under 28 U.S.C. § 2241. See Murphy v. Hood, 276 F.3d 475, 477 (9th Cir.

2001). We conclude that the district court’s denial of Neal’s petition was proper.

Affording deference to the Bureau of Prisons’ (BOP) interpretation of its

regulation, Auer v. Robbins, 519 U.S. 452, 461, 117 S. Ct. 905, 911, 137 L. Ed. 2d
79 (1997), we also conclude that masturbation is a sexual act under Prohibited Act

205 of the BOP’s Disciplinary Code. Thus, we conclude that Neal had fair notice

that his conduct was prohibited.

      Lastly, we conclude that Neal’s due process right to an impartial

Disciplinary Hearing Officer (DHO) was not violated. Neal’s DHO was both

qualified and impartial. The DHO’s findings were proper and based on some

evidence in the form of the reporting correctional officer’s statement. See

Superintendent, Massachusetts Corr. Inst., Walpole v. Hill, 472 U.S. 445, 455-56,

105 S. Ct. 2768, 2774, 86 L. Ed. 2d 356 (1985) (Due process is satisfied if some

evidence supports the prison disciplinary board’s decision to revoke good time




                                        -2-
credits. This standard is met if any evidence in the record could support the

disciplinary board’s conclusion.).

      Accordingly, we AFFIRM.




                                        -3-